ORDER
PER CURIAM.
Appellant William Capers (“Capers”) appeals from the motion court’s judgment denying his post-conviction motion without an evidentiary hearing because his trial counsel was ineffective for failing to object to the state’s: (1) comments that the confidential informant told police that Capers was a drug dealer; and (2) question to one of the state’s witnesses about whether any cocaine was found in Capers’ apartment.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).